DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 4-7 and 12-15. Claims 4-7 were previously withdrawn. Claims 4-7 and 12 were amended and claims 1-3, 8-11, and 16-18 were cancelled in the response filed 2/1/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walter et al., “Nothing Less Than More Affordable Lithium-Ion Batteries”. Laser Technik Journal. Volume 11, pages 44-47. Published September 8, 2014.
Regarding claim 12, Walter discloses a sensitive welding process (p. 45, left column, second paragraph) for the production of lithium-ion batteries (p. 44, left column, second paragraph). Walter teaches both aluminum-copper and copper-aluminum weld seams (p. 45, middle column, last paragraph); thus Walter teaches holding a first member made of a first 
Walter teaches using a laser in a circle-shaped wobble geometry on the materials (Fig 1) wherein the geometry is the shape of center of a beam moving forward by alternately advancing and retracting wherein the scanning path includes a path in which the center moves in one direction and a path in which the center movies in a direction opposite the one direction of the center.
As seen in Figures 4a-m, a portion of the second metal penetrates into the first metal in an irregular manner. Therefore, the result is an anchor effect at an interface between the first and second member while maintaining the interface. Further, seams produced in this way have a very high resistance without brittle intermetallic phases (p. 44, right column). Therefore, no intermetallic compound is produced along the interface.
Regarding claim 13, Walter discloses all of the claim limitations as set forth above. Walter teaches the welding step, a laser (high energy beam) is irradiated onto the first member along a scanning path that draws arcs in which a center of the arcs moves in one direction (see Fig 1 with the circle-shaped wobble geometry representing the scanning path).
Regarding claim 14, Walter discloses all of the claim limitations as set forth above. Walter teaches both Al/Cu and Cu/Al welds (see Fig 4). Because aluminum has a melting point of about 660C and copper has a melting point of about 1085C, Walter teaches wherein the first metal material (Al) is a metal material whose melting point is lower than a melting point of the second metal material (Cu) in the Al/Cu welds.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter et al., “Nothing Less Than More Affordable Lithium-Ion Batteries”. Laser Technik Journal. Volume 11, pages 44-47. Published September 8, 2014, as applied to claim 12 above, and further in view of Fraunhofer et al. (WO 2013/167240, see Applicant supplied machine translation).
Regarding claim 15, Walter discloses all of the claim limitations as set forth above. While Walter discloses using a laser (p. 44, left column, first paragraph), Walter does not explicitly disclose wherein the high energy beam is a light irradiation from a fiber laser.
Fraunhofer discloses a method for joining at least two workpieces made of similar or dissimilar metal to form a component by means of a continuously emitting laser beam (abstract). Fraunhofer discloses that the laser is a high-line fiber laser (analogous: fiber laser) (p.3, first paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fiber laser of Fraunhofer (for joining the similar or dissimilar metals) as the laser of Walter for joining similar or dissimilar metals because Walter teaches this weld method can be used with same beam source and beam guide for all application scenarios, thus showing predictable results with other lasers with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725